Name: Commission Regulation (EEC) No 291/91 of 6 February 1991 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 35/ 16 Official Journal of the European Communities 7. 2. 91 COMMISSION REGULATION (EEC) No 291/91 of 6 February 1991 altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 14 (4) thereof,  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas these exchange rates being those recorded on 5 February 1991 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies, including the equivalence coefficients ; Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 ("), as last amended by Regulation (EEC) No 1740/78 (12), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1806/89 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EEC) No 2205/90 (6), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation (EEC) No 205/91 0, as last amended by Regulation (EEC) No 281 /91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 1906/87 (9) amended Council Regulation (EEC) No 2744/75 (l0) as regards products falling within CN codes 2302 10, 2302 20 , 2302 30 and 2302 40 ; The import levies to be charged on products processed from cereals and rice covered by Regulation (EEC) No 2744/75 as fixed in the Annex to amended Regulation (EEC) No 205/91 are hereby altered to the amounts set out in the Annex. Whereas, if the levy system is to operate normally, levies should be calculated on the following basis : (') OJ No L 281 , 1 . 11 . 1975, p. 1 . Article 2(2) OJ No L 353, 17. 12. 1990, p. 23 . f) OJ No L 166, 25. 6. 1976, p. 1 . (4) OJ No L 177, 24. 6. 1989, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 1 . ( «) OJ No L 201 , 31 . 7. 1990, p. 9 . 0 OJ No L 23, 29. 1 . 1991 , p. 24. ( ») OJ No L 34, 6. 2. 1991 , p. 8 . 0 OJ No L 182, 3 . 7. 1987, p. 49 . (I0) OJ No L 281 , 1 . 11 . 1975, p. 65. This Regulation shall enter into force on 7 February 1991 . ( ») OJ No L 168 , 25. 6 . 1974, p. 7. 12 OJ No L 202, 26. 7 . 1978 , p. 8 . Official Journal of the European Communities No L 35/177. 2. 91 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission ANNEX to the Commission Regulation of 6 February 1991 altering the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies ACP or OCT Third countries (other than ACP or OCT) (8) 0714 10 10 (') 161,87 168,52 0714 10 91 1 65,50 (3)0 165,50 0714 10 99 163,69 168,52 0714 90 11 1 65,50 (3)0 165,50 0714 90 19 1 63,69 (3) 168,52 1102 90 10 . 297,90 303,94 1103 19 30 297,90 303,94 1103 29 20 297,90 303,94 1104 11 10 168,81 171,83 1104 11 90 331,00 337,04 1104 21 10 264,80 267,82 1104 21 30 264,80 267,82 1104 21 50 413,75 419,79 1104 21 90 168,81 171,83 1106 20 10 161,87 0 168,52 1107 10 91 294,59 305,47 (2) 1107 10 99 220,12 231,00 1107 20 00 256,53 267,41 (2) 2302 10 10 70,44 76,44 2302 10 90 150,95 156,95 2302 20 10 70,44 76,44 2302 20 90 150,95 156,95 2302 30 10 70,44 76,44 2302 30 90 150,95 156,95 2302 40 10 70,44 76,44 2302 40 90 150,95 156,95 No L 35/18 Official Journal of the European Communities 7. 2 . 91 (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9. 6 . 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origina ­ ting in the African, Caribbean and Pacific States and in the overseas countries and territories :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (?) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African , Caribbean and Pacific States or in the overseas countries and territories. (8) On importation into Portugal the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90.